PER CURIAM.
Petitioner Michael Jones sued his employer, the City of McKinney, for allegedly firing him in retaliation for filing a workers’ compensation claim. The jury returned findings favorable to Jones, but the trial court rendered a take-nothing judgment for the City based on sovereign immunity. The court of appeals affirmed, holding that the Legislature, under the 1989 amendments to the Political Subdivisions Act, see Tex.Lab.Code § 504.002, did not waive sovereign immunity for retaliatory discharge claims [1995 WL 26803]. We have today reached the opposite conclusion in Kuhl v. City of Garland, 910 S.W.2d 929 (Tex.1995). Accordingly, without hearing oral argument, a majority of the Court reverses the judgment of the court of appeals and remands this cause to that court for consideration of the parties’ remaining points of error.